Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,4-7,10-13,16-18 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the detailed similarity calculations on a detailed level with cross-relationships regarding correct/incorrect/question/answer/title is not explicitly taught by the prior art of record.  The current prior art, such as Ma et al (20170308531) does teach the concept of using an incorrect answer data set to weight the confidence levels (para 0131).  As per claim 1, Ma et al (20170308531) teaches generating question answering – para 0006) using a semantic relationship to find the answer to the question – para 0118, and calculating a second semantic similarity between the question and the candidate segment – para 0136, training based on ranked sample answers according to a question matching degree –para 0158 and calculating a semantic similarity between the question and the document title – para 0130 as combining the semantic representation scores, as calculate above, into a final weight-ed ranking – para 0188 and calculating a semantic similarity between the question and the document title – para 0130.  Ackermann et al (11243955) teaches tokenized query-answer system (Abstract) comparing candidate answers (summary, 3rd paragraph) using incorrect answer sets (col. 7 lines 45-54).  Singhal et al (20200293586) teaches confidence scores in a query/answer system with a confidence penalty for incorrect answers (para 0022).  Nielson et al (20140297266) teaches word matching for query-answer (para 0201) that suggests a document title providing a vocabulary (para 0201), but is silent with semantic and incorrect data sets.
  However, none of the prior art explicitly teaches the weighting relationships toward the incorrect answer set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        08/10/2022